Citation Nr: 0508111	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  97-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an autoimmune 
disorder, to include lupus, claimed as secondary to exposure 
to Agent Orange.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1976.  He served in Vietnam from June 1970 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Wichita, 
Kansas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for an autoimmune disorder, a skin 
disorder, and peripheral neuropathy.  

A hearing was held at the RO before the undersigned Member of 
the Board in June 1999.  The Board remanded the case in 
August 1999 and again in June 2003.  The requested 
development has since been completed.  The case is now under 
the jurisdiction of the St. Louis, Missouri, RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  An autoimmune disorder, to include lupus, was not present 
during service, was not manifest within a year after 
separation from service, and did not develop as a result of 
any incident during service such as exposure to herbicides.  

3.  The veteran has never been diagnosed as having chloracne 
or any of the other listed disorders which may be presumed to 
have been due to exposure to herbicides. 

4.  A current skin disorder was not present during service 
and did not develop as a result of any incident during 
service such as exposure to herbicides.  

5.  The veteran does not currently have acute or subacute 
peripheral neuropathy, or any other disorder recognized by 
the VA as causally related to exposure to herbicide agents 
used in Vietnam. 

6.  Peripheral neuropathy was not present in service or 
within a year after separation from service and did not 
develop as a result of any incident during service such as 
exposure to herbicides.  


CONCLUSIONS OF LAW

1.  An autoimmune disorder, to include lupus, claimed as 
secondary to exposure to Agent Orange, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  A skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

3.  Peripheral neuropathy, claimed as secondary to exposure 
to Agent Orange, was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs included summaries of the evidence which 
had been obtained and considered.  The SOC also included the 
requirements which must be met to establish service 
connection.  The letters from the RO dated in May 2002 and 
April 2004 provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
A VCAA notice was not provided to the appellant before the RO 
decision regarding his claim for benefits.  However, the 
original RO decision on the issue on appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the appellant of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letters and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  The veteran has also been 
afforded appropriate VA medical examinations.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his available service 
medical records and his post service medical treatment 
records.  Records have also been obtained from the Social 
Security Administration.  The Board does not know of any 
additional relevant evidence which has not been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  



I.  Entitlement To Service Connection For An Autoimmune 
Disorder, To Include Lupus, Claimed As Secondary To Exposure 
To Agent Orange.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder or systemic lupus erythematosus 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not contain any 
references to an autoimmune disorder or lupus.  The report of 
a medical examination conducted in April 1976 for the purpose 
of separation from service and the medical history given by 
the veteran at that time are both negative for mention of an 
autoimmune disorder and/or lupus.  

There is no evidence of lupus within a year after separation 
from service.  The report of medical examinations conducted 
in connection with service with the National Guard in April 
1987 and September 1990 are negative for findings or 
diagnoses of any significant abnormalities.  A National Guard 
service medical record dated in December 1992 reflects that 
the veteran had "no chronic medical condition."  

The earliest post service medical record containing a 
reference to an autoimmune disorder is dated in 1997.  A 
consultation report from Dildwer H. Abbas, M.D., dated in 
January 1997 reflects that the impression was possible 
autoimmune disease complex like dermatomyositis, 
polymyositis.  Also should rule out systemic lupus 
erythematosus with joint pains, skin lesion and neurological 
symptoms.  

Similarly, the report of a VA examination conducted in April 
1997 reflects that the veteran reported complaints which had 
onset in December 1996.  Following examination, the diagnosis 
was:

Severe chronic axonal polyneuropathy.  By history, 
it appears to be fairly rapidly progressive.  This 
patient appears disabled at this point.  
Significance of the skin findings on the hands is 
unknown and one must [consider] the possibility of 
an autoimmune disorder including scleroderma.

The Board notes that neither the private consultation report 
nor the VA examination report contains any opinion linking 
the disorder to service or to herbicide exposure.  

A decision from the Social Security Administration dated in 
May 1998 reflects that the veteran was found to be disabled 
as of December 1, 1996.  The decision does not contain any 
mention of the disability being related to service (other 
than to quote a private medical opinion which is discussed 
below in the section pertaining to peripheral neuropathy).  

The veteran testified in support of his claims during a 
hearing held in June 1999.  He conceded that he did not have 
symptoms of the claimed disorders during service, and that 
the symptoms did not start until 1996.  He expressed his 
belief, however, that the disorders had resulted from his 
exposure to herbicides while he was assigned to Vietnam.  He 
stated that after service he had never held a job where he 
was exposed to any dangerous chemicals, so he had no exposure 
to any toxin other then when he was in service in Vietnam.  
Significantly, however, the United States Court of Appeals 
for Veterans Claims (Court) has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The Board notes that an autoimmune disorder (to include 
lupus) is not one of the disorders which may be presumed to 
have been due to exposure to herbicides such as Agent Orange.  
As was noted above, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Therefore, the claim may not be granted based on 
the presumptions relating to herbicide exposure.  

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the current disorders with any in-service occurrence 
or event.  Specifically, there was no mention of any such 
disorder in service or within the one year presumptive 
period, nor has any medical examiner attributed the post 
service autoimmune disorder/lupus to the veteran's active 
service.  Thus, a direct causal link between the veteran's 
claimed disorder and exposure to Agent Orange or active duty 
service has not been demonstrated.  

In summary, an autoimmune disorder, to include lupus was not 
present during service, was not manifest within a year after 
separation from service, and has not been shown to have been 
due to any incident during service such as exposure to 
herbicides.  Accordingly, the Board concludes that autoimmune 
disorder, to include lupus was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  

II.  Entitlement To Service Connection For A Skin Disorder,
        Claimed As Secondary To Exposure To Agent Orange.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a skin disorder.  He 
contends that he has a skin disorder which resulted from 
exposure to herbicides in service when he was stationed in 
Vietnam. 

The Board has reviewed all evidence which is contained in the 
veteran's claims file.  His service medical records do not 
contain any references to a chronic skin disorder.  The 
report of a medical examination conducted in April 1976 for 
the purpose of separation from service shows that clinical 
evaluation of the veteran's skin was normal. 

The Board has noted that a medical history given by the 
veteran in May 1984 in connection with an attempted 
enlistment in the Army (or Army Reserve) reflects that he 
gave a history of having a skin disorder which comes and 
goes.  A medical examination conducted at that time, however, 
shows that the skin was normal.  

In addition, the report of a medical history given by the 
veteran in September 1990 in connection with enlistment in 
the National Guard shows that he denied having a history of 
skin disease.  The report of a medical examination conducted 
at that time shows that clinical evaluation of the skin was 
normal.  

The earliest evidence of a chronic skin disorder is dated in 
1996.  A record dated in December 1996 from John Robichaux, 
M.D., reflects that the veteran was seen for a rash of the 
shoulders, back, and chest that he had since earlier that 
month.  It was noted that the veteran stated that he had 
problems with this eruption on and off since Vietnam when he 
was exposed to Agent Orange.  The diagnosis was non specific 
dermatitis (rule out subacute cutaneous lupus erythematosus 
versus lymphocytic infiltrate of the dermis versus Jessner's 
lymphocytic infiltrate versus vasculitis versus contact 
dermatitis).  

There is no competent evidence that it is related to service.  
The fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The diagnoses of the veteran's current skin disorder have 
varied; however, there is no evidence that the veteran has 
ever been diagnosed with a disorder which may be presumed to 
have been due to exposure to herbicides such as chloracne or 
porphyria cutanea tarda.  

The Board notes that the veteran's own opinion that he has a 
skin disorder which is related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Similarly, the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's current skin disorder 
is related to service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

For the foregoing reasons, the Board finds that a current 
skin disorder was not present during service and did not 
develop as a result of any incident during service such as 
exposure to herbicides.  Accordingly, the Board concludes 
that a skin disorder, claimed as secondary to exposure to 
Agent Orange, was not incurred in or aggravated by service, 
and may not be presumed to have resulted from herbicide 
exposure.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder claimed 
as secondary to herbicide exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3.

III.  Entitlement To Service Connection For Peripheral 
Neuropathy,
   Claimed As Secondary To Exposure To Agent Orange.

The veteran contends that he is entitled to service-
connection for peripheral neuropathy, as he believes that he 
developed that disability as a result of inservice Agent 
Orange exposure.

As noted above, there is a presumption that acute and 
subacute peripheral neuropathy may be presumed to have been 
due to exposure to herbicides in Vietnam.  A note associated 
with 38 C.F.R. § 3.309(e) provides that the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

The veteran's service medical records do not contain any 
references to peripheral neuropathy.  A record dated in 
September 1974 reflects that the veteran gave a two week 
history of pain in his arms and legs, and reported that they 
went to sleep easily.  No objective findings were noted.  The 
diagnosis was malaise etiology unknown.  Another service 
medical record dated later that month contains similar 
complaints.  However, the complaints apparently resolved as 
there are no further medical record entries of such symptoms 
after that time.  

The report of a medical examination conducted in April 1976 
for the purpose of separation from service shows that 
clinical evaluation of neurologic system was normal.  There 
is no evidence of an organic disease of the nervous system 
within a year after separation from service.  The earliest 
(and the only) medical evidence suggesting the presence of 
peripheral neuropathy is dated over twenty years after 
separation from service in 1996.

The Board has noted that David Niederee, M.D., gave a medical 
opinion in December 1997 which contains the following 
comments:

This letter is in regards to a patient of mine.  
[The veteran] suffers from total disability due to 
severe peripheral neuropathy.

[The veteran] is not able to walk 50 feet without 
having severe burning pain in his legs, back and 
now even in to his arms.  He has peripheral 
neuropathy of unknown etiology, possibly related to 
Agent Orange.  He has undergone an extensive 
evaluation including a trip to the Mayo Clinic.  He 
has had extensive MRIs.  He has had lymph node 
biopsies, bone marrow biopsies, nerve conduction 
studies neurological consultations, and they are 
all unable to determine the etiology of this 
neuropathy.  

Significantly, however, a statement that the peripheral 
neuropathy was "possibly related to Agent Orange" is not 
enough to support the claim.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (holding that a physician's statement 
that a service-connected disorder "may or may not" have 
prevented medical personnel from averting the veteran's death 
was not sufficient to support a claim); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

Other medical records contain opinion relating the peripheral 
neuropathy to causes other than service.  A private 
consultation report dated in January 1997 indicates the 
possibility that the peripheral neuropathy is related to an 
underlying systemic disease.  The report of a general medical 
examination conducted by the VA in April 1997 shows that the 
examiner concluded that the veteran had neuropathy of the 
lower legs, etiology unknown.  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no clinical evidence of a diagnosis 
consistent with Agent Orange exposure.  The evidence does not 
reflect that he has acute or subacute peripheral neuropathy, 
or any other disease which warrants service connection on a 
presumptive basis for exposure to Agent Orange under 38 
C.F.R. § 3.309.  Moreover, the claim must be denied on a 
direct basis.  Peripheral neuropathy was not present in 
service or within a year after separation from service.  The 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his claimed disabilities with an event or occurrence 
while in service, will not support his claim.  

In summary, there is no evidence of acute or subacute 
peripheral neuropathy or any other disorder recognized by VA 
as causally related to exposure to herbicide agents used in 
Vietnam.  Accordingly, the Board finds peripheral neuropathy 
was not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.




ORDER

1.  Service connection for an autoimmune disorder, to include 
Lupus, claimed as secondary to exposure to Agent Orange, is 
denied.

2.  Service connection for a skin disorder, claimed as 
secondary to exposure to Agent Orange, is denied.

3.  Service connection for peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


